Citation Nr: 1547964	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  98-15 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for post-operative residuals of fusion of L5-S1, with spondylolisthesis at L5-S1 and degenerative joint disease at L3-L4 (lumbar spine or low back disability).

2.  Entitlement to service connection for radiculopathy of the left lower extremity, due to the service-connected low back disability.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from October 1970 to July 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 1998 and June 2009 rating decisions by the Newark, New Jersey, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The May 1998 decision denied an evaluation in excess of 40 percent for the lumbar spine disability, while the June 2009 decision denied service connection for bilateral lower extremity radiculopathies.  The RO granted service connection for right lower extremity radiculopathy, rated 10 percent disabling, in a July 2011 rating decision; no aspect of that decision was appealed, and as it represents a full grant of the benefit sought with regard to the right leg, that portion of the issue is no longer before the Board.

The issue of entitlement to TDIU is before the Board as part and parcel of the claim for increased rating, as the Veteran has alleged that his low back disability prevents him from securing and following substantially gainful employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

These claims have been before the Board previously, in November 2002, October 2006, and July 2012; remands have been required for evidentiary development.

The Veteran has repeatedly requested a hearing before a Veterans Law Judge, either at the RO or at the Board's Washington, DC, offices.  When such have been scheduled, he has failed to report; there is no currently pending request for a rescheduled hearing.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA (VVA) and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The most recent, July 2012 remand's directives have not been fully complied with, and hence further remand is required.

The Board ordered that the Veteran be afforded a new VA examination to obtain updated clinical findings for the low back and associated neurological symptoms.  While the low back disability and right lower extremity symptoms were described in full, the examiner failed to adequately address the left lower extremity.  He stated that no assessment for radiculopathy was conducted, without sufficient explanation for why no testing was required.  Although testing of record indicated a non-back related neuropathy in the left leg, it was recognized that the right leg was manifesting signs of comorbid conditions.  It is not clear why such is not or could not be true of the left.  Completion of the testing suggested by the examiner (EMG) must be undertaken, and a clear diagnosis of all left leg neurological conditions must be made, along with any necessary nexus opinion and rationale.

Further, the Board directed that potentially outstanding VA treatment records from the medical center in East Orange, New Jersey, and associated clinics should be obtained for the period of December 1996 to November 1997.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  While the claims file reflects requests were made of the targeted medical center, there is no indication that any response was received.  Efforts are required until the records are obtained, or they can be certified as unavailable.  

The Board notes that in February 1999, a request for records from East Orange was made as well, and at that time the medical center indicated that all records had been transferred to the VA medical center (VAMC) in Manhattan, New York.  It does not appear that a request for these transferred records was ever made; requests to Manhattan have focused on later time period.  Therefore, a request to the Manhattan VAMC should also be made to provide the best chances of obtaining the missing records.

Finally, the July 2012 remand directed that the Veteran's claims should be readjudicated by the AOJ following completion of the requested development.  There is no indication that such took place, and the Veteran has not waived initial AOJ consideration of the evidence added to the file since July 2012.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The appeals with regard to the low back and TDIU were perfected well before February 2013, and hence no automatic waiver is applicable.  38 U.S.C.A. § 7105.

All other remand directives have been complied with, and further efforts are not required.

Additionally, the Veteran has recently identified potentially relevant medical evidence, triggering VA's duty to assist him in attempting to obtain such.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although he did not respond to all VA requests for information regarding his past treatment, he did submit a release for Dr. CHL, stating that he had taken over the practice of Dr. TE in Mobile, Alabama, and had maintained records.  No attempts to obtain these records have been undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA medical centers in Manhattan, New York, New York, and East Orange, New Jersey, and request complete records relating to the Veteran for the period of December 1996 to December 1997.  All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

Efforts must continue until the records are received or the relevant custodians certify that such are unavailable.

2.  Take appropriate steps to obtain complete treatment records from Dr. CHL in Mobile, Alabama, to include requesting a completed and updated VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the Veteran.

3.  Schedule the Veteran for a VA peripheral nerves examination; the claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to the complete electronic file, relevant records must be printed and provided for review.

The examiner must conduct a thorough examination, to include all necessary testing (EMG) to assess the Veteran for radiculopathy of the left leg.  The examiner must clearly state whether any portion of the Veteran's left lower extremity neurological complaints or symptoms are attributable to radiculopathy associated with the service-connected lumbosacral spine disability.  To the extent possible, the examiner should differentiate the manifestations of radiculopathy from any comorbid neurological condition.

The examiner must comment on the impact of the service connected disabilities (back and lower extremities), individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

